Order changing place of trial from Nassau to Kings county *764reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The plaintiff, a resident of Nassau county, had a right to begin the action in that county. (Civ. Prac. Act, § 182.) The moving papers present no ease for changing the venue for the convenience of witnesses; the name's or residences of the witnesses for defendant are not stated, nor is the testimony to be given by them set forth. (Bartrop v. Sobel Realty Co., 214 App. Div. 799, and cases cited.) The learned justice at Special Term granted the motion, as appears by his memorandum, on the ground that the ends of justice will be promoted by the change of venue.  But there is nothing in the moving papers justifying that conclusion. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.